Title: From George Washington to Vice Admiral d’Estaing, 2 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters Fish Kill October 2d 1778
          
          Your Excellency’s letter dated the 25th instant made me happy by communicating the intelligence of Mr D’Ovillier’s victory. I entreat 
            
            
            
            you to accept my repeated congratulations on an event pregnant with such important consequences to the common cause; as well as my warmest thanks, for the interesting collection of advices, you are so obliging as to make. The British Admirals, both at home and abroad, if we may judge from the present appearance of things will be reduced to play a very cautious game—The judicious disposition, Your Excellency has made will be a great discouragement to any enterprise your way; and every day’s approach of winter lessens the probability. Our intelligence respecting Admiral Howe’s departure is the same, except the name of the ship—My advices announce the Eagle instead of the Maidstone. Your Excellency’s inference from this circumstance carry’s weight with it. My idea still is, that the British General is waiting positive instructions from his court, to determine his conduct; and that his preparations are adapted to either contingency of remaining or going away, as his orders shall prescribe. Your observation on the inability of England to spare a sufficiency of ships, men and money to continue hostilities in America, at the same time, that she is engaged in a war with the united power of France and Spain, appears to me conclusive; but you are best acquainted with the present state of European politics, and the actual forces and dispositions of these two kingdoms, and can best decide whether the necessity for England’s withdrawing her troops be urgent and immediate, or whether this event may not be procrastinated with a view to facilitate negotiations, which may be intended in the course of the Winter. The concurring sentiment of the citizens of New York is that an evacuation will take place; and repeated intelligence indicates a part of the enemy’s force destined for the West-Indies. The preparing a number of uniforms for a warm climate was a circumstance the importance of which did not escape me; but I have not been able to obtain so full a confirmation of the fact as I could wish. The weak state of the British garrisons in the Islands seems to make a considerable reinforcement necessary on defensive principles, upon an open rupture with France, whose strength and magazines in that quarter are so respectable. And if all idea of future operations in this country be renounced, as is supposed, a part of the British force here will probably be disposed of in this way. But in this also, a source of embarrassment occurs—If the enemy are not certain of a naval superiority in those latitudes, they cannot risk sending a detachment of their troops hence, without materially dividing their fleet to afford an escort, sufficient for its protection; a step they will not be fond of taking, while there is so formidable a squadron under Your Excellency’s command to controul their motions. Whether besides merely strengthening their own garrisons, they may mean to employ their army in any attempt upon your colonies, or whether all 
            
            
            
            above what may be required for the first purpose will be recalled for the defence of Great Britain or other parts of her dominions, must in my opinion depend on the preponderance of naval power, and the further demonstrations made by the great Broglie.
          The enemy some days since, made an incursion into the Jerseys, and foraged in security on a neck of land, where both flanks were guarded by navigable rivers; and a small front only remained to be covered by a little field fortification. This inconvenience we chearfully suffered for the advantage of being in a posture to cooperate with you at Boston. A considerable reinforcement however gave room to suspect some further design, and obliged me to make additional provision for the safety of the communication over the North River, by moving another division of troops that way—I have myself changed Quarters to this place for a time to be nearer the posts, which guard it. This object, from which I dare not withdraw my force or attention, while the enemy are so powerful at New York, and the casualties to which we are exposed, while they have the advantage of transporting their troops by water—make it impossible for me to diminish my numbers, by a detachment to Boston; a circumstance, which I infi nitely regret as it seems to be in Your Excellency’s wish.
          The defence which may be drawn from the natural advantages of situation, improved by works, and the numerous militia, that may be suddenly assembled, will I hope give security to the town and to Your Excellency’s squadron against a land operation, and, aided by the troops under General Sullivan which on an emergency would be employed for the same purpose, allow time for the arrival of this army. The troops you ask for at Boston will no doubt readily be granted, and inspired by Mr De Bougainville, in conjunction with those he already has, maintain the important Isthmus. A continuance of the Marquis De la fayette’s painful separation from Your Excellency is unluckily involved in the impossibility abovementioned—His cartel to Lord Carlisle has not been communicated to me by him—It is a fresh instance of his sensibility for the honor of his nation.
          The town of Boston enjoys a privilege, of which every town on the Continent must be ambitious; and the individuals charged with conveying the testimonies of its respect must feel a pleasure, which is envied them by, Sir Your Excellency’s Most Obedt servant
          
            Go: Washington
          
          
            p.s. Since closing my letter, I have received a fresh piece of information, which from the channel through which it comes, deserves attention, though it is not absolutely to be relied on—That a fleet of transports was taking in stock for a voyage, on board of which 
              
              
              
              ten regiments said to be bound for the West-Indies were to embark—convoyed by Commodore Hotham, with three sail of the line and some frigates—This moment advice is brought me of the arrival of a packet boat from England, which will in all likelihood, bring the affairs of the enemy to an issue.
          
        